PROSPECTUS SUPPLEMENT (To Prospectus Dated November 27, 2012) Filed Pursuant to Rule 424(b)(5) Registration File No. 333-184139 Ordinary Shares We are offering2,480,000ordinary shares pursuant to this prospectus supplement and the accompanying prospectus.Our ordinary shares are quoted for trading on the NASDAQ Capital Market under the symbol “ATTU.”On November 20, 2013, the last reported sale price of our ordinary shares was $7.50 per share. Investing our ordinary shares involves a high degree of risk.Please read ‘‘Risk Factors’’ beginning on page S-7 of this prospectus supplement. Neither the United States Securities and Exchange Commission, the Israel Securities Authority, nor any state securities commission has approved or disapproved of these securities or passed upon the accuracy or adequacy of this prospectus supplement and the accompanying prospectus. Any representation to the contrary is a criminal offense under the laws of the United States and the laws of the State of Israel. PER SHARE TOTAL Public Offering Price $ $ Underwriting Discounts and Commissions (1) $ $ Proceeds to Attunity, before expenses $ $ We have agreed to reimburse the underwriters for certain offering-related expenses.See “Underwriting.” The underwriters may also purchase up to an additional372,000 ordinary shares from us at the public offering price, less the underwriting discount, within 30 days from the date of this prospectus supplement to cover overallotments. The underwriters expect to deliver the ordinary shares against payment in New York, New York on or about November 26, 2013. Sole Book-Running Manager Roth Capital Partners Co-Lead Manager Craig-Hallum Capital Group Prospectus Supplement dated November 21, 2013 TABLE OF CONTENTS Prospectus Supplement Page About this Prospectus Supplement S-ii Prospectus Supplement Summary S-1 Forward-Looking Statements S-6 Risk Factors S-7 Price Range of Ordinary Shares S-20 Capitalization and Indebtedness S-22 Use of Proceeds S-23 Dilution S-23 Description of the Securities We Are Offering S-25 Underwriting S-30 Experts S-34 Legal Matters S-34 Where You Can Find More Information S-34 TABLE OF CONTENTS Prospectus Page About This Prospectus 2 About Attunity 3 Forward-Looking Statements 4 Risk Factors 5 Offer Statistics and Expected Timetable 16 Price Range of Ordinary Shares 16 Capitalization and Indebtedness 18 Reasons for the Offer and Use of Proceeds 19 Description of Ordinary Shares 19 Description of Warrants 22 Description of Units 23 Plan of Distribution 23 Experts 25 Legal Matters 25 Where You Can Find More Information 25 Enforcement of Civil Liabilities 28 Expenses 29 S -i ABOUT THIS PROSPECTUS SUPPLEMENT This prospectus supplement is a supplement to the accompanying prospectus that is also a part of this document.This prospectus supplement and the accompanying prospectus are part of a registration statement on Form F-3 (file No. 333-184139) that we filed with the Securities and Exchange Commission, or the SEC, using a “shelf” registration process.Under this “shelf” registration process, we may from time to time sell any combination of securities described in the accompanying prospectus in one or more offerings up to a total of $20.0 million. This prospectus supplement and the accompanying prospectus do not constitute an offer to sell or a solicitation of an offer to buy the shares offered hereby in any jurisdiction where, or to any person to whom, it is unlawful to make such offer or solicitation. This document is in two parts. The first part is this prospectus supplement, which describes the terms of this offering of our ordinary shares and also adds to and updates information contained in or incorporated by reference into the accompanying prospectus. The second part is the accompanying prospectus, dated November 27, 2012, which gives more information about us and the type of securities we may offer from time to time under our shelf registration statement, some of which may not apply to this offering. Generally, when we refer to this “prospectus,” we are referring to both documents combined. To the extent there is a conflict between the information contained, referred to or incorporated by reference, in this prospectus supplement, on the one hand, and the information contained, referred to or incorporated by reference, in the accompanying prospectus or any document incorporated by reference herein or therein, on the other hand, the information and the documents incorporated by reference in this prospectus supplement shall control. You should read this prospectus supplement and the accompanying prospectus as well as additional information described under “Where You Can Find More Information” beginning on page S-34 of this prospectus supplement and page 25 of the accompanying prospectus before investing in our securities. You should rely only on the information contained in this prospectus supplement, the accompanying prospectus or information incorporated by reference herein.We have not, and the underwriters have not, authorized any other person to provide you with different information.You should not assume that the information in this prospectus supplement or the accompanying prospectus is accurate as of any date other than the date on the front of those documents or that any document incorporated by reference is accurate as of any date other than its filing date. You should not consider this prospectus supplement or the accompanying prospectus to be an offer or solicitation relating to the securities in any jurisdiction in which such an offer or solicitation relating to the securities is not authorized. Furthermore, you should not consider this prospectus supplement or the accompanying prospectus to be an offer or solicitation relating to the securities if the person making the offer or solicitation is not qualified to do so, or if it is unlawful for you to receive such an offer or solicitation. Unless we have indicated otherwise or the context otherwise requires, references in this prospectus supplement to: · “we,” “us,” “our,” “Attunity,” or the “Company” are to Attunity Ltd and its subsidiaries; · “dollars” or “$” are to United States Dollars; · “NIS” or "shekel" are to New Israeli Shekels; · the “Companies Law” or the “Israeli Companies Law” are to the Israeli Companies Law, 5759-1999; S -ii · "Big Data" are to very large and complex quantities of datasets that are difficult to process using traditional data processing applications; · "CDC" are to change data capture, a process that captures and replicate only the changes made to enterprise data sources rather the entire data sources; · "cloud computing" are to the use of computing resources, hardware and software, that are generally delivered as a service over the Internet; · “RepliWeb” are to RepliWeb Inc., a Delaware corporation, which we acquired in September 2011; and · “OTCBB” are to the Over-The-Counter Bulletin Board. On November 8, 2013, the exchange rate between the NIS and the dollar, as quoted by the Bank of Israel, was NIS 3.527 to $1.00. Unless indicated otherwise by the context, statements in this prospectus supplement that provide the dollar equivalent of NIS amounts or provide the NIS equivalent of dollar amounts are based on such exchange rate. On July 19, 2012, we effected a one-for-four reverse split of our ordinary shares, and accordingly the par value of our ordinary shares was changed from NIS 0.1 to NIS 0.4 per share. Unless indicated otherwise by the context, all ordinary share, option and per share amounts as well as stock prices in this prospectus supplement and the accompanying prospectus have been adjusted to give retroactive effect to the stock split for all periods presented. S -iii PROSPECTUS SUPPLEMENT SUMMARY This summary highlights selected information contained elsewhere or incorporated by reference in this prospectus supplement and the accompanying prospectus. This summary does not contain all of the information that you should consider before investing in our ordinary shares. You should read this entire prospectus supplement and the accompanying prospectus carefully, including “Risk Factors” and the financial statements and other information contained in this prospectus supplement, the accompanying prospectus, any free writing prospectus and the documents incorporated by reference herein and therein, before making an investment in our ordinary shares. This prospectus supplement may add to, update or change information in the accompanying prospectus and the documents incorporated by reference therein. If you invest in our securities, you are assuming a high degree of risk. Attunity Ltd Overview We are a leading provider of information availability software solutions that enable access, sharing, replication, consolidation and distribution of data across heterogeneous enterprise platforms, organizations, and the cloud. Our software solutions include data replication (Replicate), CDC, data connectivity, enterprise file replication (EFR) and managed file transfer, or MFT (a process that allows organizations to secure and automate business-to-business information exchanges over standard internet connections). Our software solutions benefit our customers’ businesses by enabling real-time access and availability of data and files where and when needed, across the maze of heterogeneous systems making up today’s information technology, or IT, environment. Our software is commonly used for projects such as data warehousing and Big Data analytics, reporting migration and modernization, application release automation (ARA), file replication and distribution and cloud data transfer. Our products form a comprehensive suite of software infrastructure that is designed to reduce the complexity of today’s information systems and enable the use of enterprise information where and when needed. Our software includes products for real-time data integration; ARA (a process that automates the deployment and upgrade of custom applications and web content across various stages of the application and content lifecycle); and MFT. In addition, we offer a software-as-a-service (SaaS)-based platform with a portfolio of services to enable cloud data transfer. Recent Developments We currently expect to achieve record revenues for the fourth quarter, with an increasing number of orders from large enterprise customers.However, these orders have longer sales cycles and are also typically dependent on timing of partner deliverables, which can be unpredictable and which may therefore cause revenue expected for 2013 to be achieved in 2014.This in turn may negatively impact our ability to meet our previously announced revenue and profitability expectations for 2013. On November 19, 2013, we announced that the 2013 annual general meeting of our shareholders will be held on December 26, 2013. The agenda of the annual meeting includes, among other items, approvals of (1) a modification to the terms of compensation of our non-employee directors, (2) the terms of the annual bonus to the Chairman and Chief Executive Officer of the Company; (3) the grant of stock options to the Chairman and Chief Executive Officer of the Company; and (4) a compensation policy for our directors and officers, in accordance with the requirements of the Israeli Companies Law. On October 24, 2013, we reported our unaudited financial results for the three and nine month periods ended September 30, 2013: ● Total revenues for the third quarter of 2013 increased 11% to $6.6 million, compared to $5.9 million for the same period of 2012. ● Operating income for the third quarter of 2013 increased 69% to $1.0 million, compared to $0.6 million for the same period of 2012. ● Net income for the third quarter of 2013 was $0.7 million, or $0.06 per diluted share, compared to $43,000, or $0.00 per diluted share, in the third quarter of 2012. On October 16, 2013, we announcedthe extension of an original equipment manufacturers, or OEM, distribution agreement with one of the world’s largest business software and hardware systems companies. On September 23, 2013, we announced that we enhanced Attunity Replicate, our data replication platform, to enable fast and easy disaster recovery for Oracle environments. Corporate Information We were incorporated under the laws of the State of Israel in 1988 as a company limited by shares. Our executive headquarters are located at 16 Atir Yeda Street, Atir Yeda Industrial Park, Kfar Saba 4464321, Israel, telephone number (972) 9-899-3000. Our authorized representative and agent in the United States is Attunity Inc., our wholly owned subsidiary, which maintains its principal offices at 70 Blanchard Road, Burlington, Massachusetts 01803, telephone number (781) 213-5200.Our address on the Internet is http://www.attunity.com. The information on our website is not incorporated by reference into this prospectus supplement. S - 1 The Offering Ordinary shares offered by us 2,480,000shares. Underwriters' option to purchase additional shares 372,000 shares. Ordinary shares to be outstanding after this offering 13,844,929 shares.(1) Use of proceeds We currently intend to use the net proceeds from the sale of the securities in connection with our strategic plan, including for expanding our sales, marketing and research and development activities, as well as acquisitions and investments, and for working capital and other general corporate purposes. See “Use of Proceeds” on page S-23. Risk Factors Our business and an investment in our securities include significant risks. See “Risk Factors” beginning on page S-7. NASDAQ Capital Market Symbol ATTU (1)Our ordinary shares to be outstanding after this offering is based on 11,364,929 ordinary shares outstanding as of September 30, 2013, and excludes the following as of that date: ● employee stock options to purchase an aggregate of 1,634,125 ordinary shares at a weighted average exercise price of approximately $2.66 per share, with the latest expiration date of these options being July 21, 2019 (of which, options to purchase 1,281,753 of our ordinary shares were exercisable as of September 30, 2013); ● outstanding warrants to purchase an aggregate of 117,450 ordinary shares at an exercise price of $0.48 per share, of which warrants to purchase 38,640 ordinary shares expire on December 31, 2013 and the balance expire between December 30, 2014 and July 29, 2015; and ● 167,841 ordinary shares that are issuable in respect of warrants that were exercised but for which ordinary shares have not yet been issued and are accounted for in our unaudited financial statements for the period ended September 30, 2013 as "receipt on account of shares". In addition, from October 1, 2013 through November 8, 2013, we issued an additional 73,590 ordinary shares and granted employee stock options to purchase an aggregate of 51,250 ordinary shares, all of which is excluded from the number of ordinary shares to be outstanding after this offering. Unless otherwise stated, the information in this prospectus supplementassumes that the underwriters have not exercised their option to purchase additional ordinary shares. S - 2 Selected Financial and Other Data The following selected consolidated statements of operations data for the years ended December 31, 2012, 2011 and 2010 and the selected consolidated balance sheet data as of December31, 2012 and 2011, which have been prepared in accordance with U.S. GAAP, are derived from our audited consolidated financial statements included in our Annual Report on Form 20-F for the year ended December 31, 2012 filed with the SEC on March 29, 2013, which have been incorporated by reference into this prospectus supplement. The following selected consolidated statements of operations data for the three months ended September 30, 2013 and 2012 and the selected consolidated balance sheet data as of September 30, 2013, which have also been prepared in accordance with U.S. GAAP, have been derived from our unaudited consolidated financial statements included in our Form 6-K furnished to the SEC on November 20, 2013, and incorporated by reference into this prospectus supplement. Income Statement Data: Three Months Ended September 30, (unaudited) Year ended December 31, (U.S. dollars and share amounts in thousands, except per share data) Software licenses $ Maintenance and services Total revenues Operating expenses: Cost of software licenses Cost of maintenance and services Research and development Selling and marketing General and administrative Total operating expenses Operating income (loss) 70 ) Financial expenses, net Income (loss) before taxes on income 80 ) ) Taxes on income (benefit) ) 37 ) ) 74 Net income (loss) $ $
